United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         October 24, 2003
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                             No. 03-40332
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus


RAUL VALENCIA,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-02-CR-205-1
                      --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Raul Valencia appeals from his guilty-plea conviction for

being a felon in possession of a firearm in violation of 18

U.S.C. § 922(g)(1).    For the first time on appeal, Valencia

argues that 18 U.S.C. § 922(g)(1) does not survive strict

scrutiny because it is not narrowly tailored, is overly broad in

its reach given the legislative history of its intent, and

unevenly burdens a fundamental right in violation of equal

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40322
                                -2-

protection by relying on inconsistent state law definitions.

Because we specifically have recognized that it is clear that

felons may be prohibited from possessing firearms, Valencia has

failed to demonstrate plain error.   United States v. Emerson, 270

F.3d 203, 261 (5th Cir. 2001), cert. denied, 536 U.S. 907 (2002);

United States v. Calverley, 37 F.3d 160, 162-64 (5th Cir.

1994)(en banc).

     Valencia also argues that 18 U.S.C. § 922(g)(1) is an

unconstitutional exercise of Congress’s Commerce Clause power

because the regulated activity does not substantially affect

interstate commerce.   Alternatively, he argues that his

indictment was defective for failing to allege that his specific

offense substantially affected interstate commerce and that the

factual basis for his plea was insufficient because the evidence

established only that the firearm had traveled across state lines

at some unspecified point in the past.    Valencia raises this

argument solely to preserve it for possible Supreme Court review.

His argument is foreclosed by existing Fifth Circuit precedent.

See United States v. Daugherty, 264 F.3d 513, 518 (5th Cir.

2001), cert. denied, 534 U.S. 1150 (2002).

     AFFIRMED.